Citation Nr: 0838628	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

What evaluation is warranted for a recurrent low back strain 
from December 10, 1997?


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted entitlement to service connection 
for chronic recurrent low back pain, and assigned a 20 
percent rating, effective December 10, 1997.

In November 2001, the Board denied the veteran's claim for 
entitlement to service connection for chronic back pain, and 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Board's decision was 
vacated and remanded for reconsideration of the claim after 
proper notice had been provided to the veteran, as required 
by the Veterans Claims Assistance Act of 2000.  In January 
2007, the veteran's claim was remanded for further procedural 
development.  The claim was granted in July 2007, and the 
veteran appealed the assigned initial evaluation.

The veteran testified before the undersigned at a Board 
hearing in September 2008 at the Togus RO.  A copy of the 
transcript is in the file.

In March 2008, the veteran filed a claim for individual 
unemployability benefits.  A rating decision was issued in 
July 2008, which denied the claim sought.  An appeal has not 
been filed for this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not fulfilled its duty to assist.  38 U.S.C.A. § 5103A 
(West 2002).  The veteran has been receiving Social Security 
Administration (SSA) benefits since 2000, and the records 
used by Social Security in granting benefits are not 
contained in the claims file.  Therefore, further development 
to secure all records from the Social Security Administration 
is required.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The Board also finds that additional medical evidence must be 
secured before a proper rating may be assigned.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Social Security 
Administration and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  If the 
RO cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in writing 
why further attempts to locate or obtain 
any government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  Thereafter, the RO should forward the 
veteran's file to an orthopedic physician 
to provide an opinion addressing the 
extent that any current low back 
disability is related to his service 
connected low back strain.  The examiner 
must also address the extent to which more 
than 50 percent of the evidence shows that 
any current back disorder is not related 
to a low back strain.  The nature of any 
postservice disability due to post-service 
injuries must be distinguished from the 
nature of any disability due to a low back 
strain.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examinations, to 
include SSA records and newly submitted 
medical records, if any.  A complete 
rationale explaining the reasons for all 
opinions offered must be provided.  If an 
opinion cannot be reached without resort 
to speculation, then the physician must so 
state and explain why he or she cannot 
reach an opinion without speculation.  If 
the examining physician believes that an 
examination is needed to provide an 
adequate opinion, then the RO should 
schedule a VA examination for the veteran.

3.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of what evaluation is warranted 
for recurrent low back strain from 
December 10, 1997.  If the claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

